—In an action to recover damages for personal injuries, the defendant Robin Goldberg appeals from an order of the Supreme Court, Nassau County (Joseph, J.), dated October 26, 1998, which denied her motion for summary judgment dismissing *402the complaint insofar as asserted against her on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the appellant’s motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). In opposition to the appellant’s motion, the plaintiff submitted the affidavit of her treating chiropractor, which indicated that she had sustained objectively measured, specifically quantified limitations of motion of her cervical and lumbar spine. This was sufficient to raise an issue of fact as to whether she sustained a serious injury (see, McKinney v Corby, 261 AD2d 454; Lombardi v Columbo, 259 AD2d 524; Fitzpatrick v Spottiswood, 243 AD2d 676). Mangano, P. J., Santucci, Krausman, Florio and H. Miller, JJ., concur.